Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 05/31/2022. Claims 1-4, 6-10, 12-14, 16 and 18-24 are currently pending. Claims 5, 11, 15 and 17 are canceled per applicant’s request.
Priority
Current application, US Application No. 16/338,735, filed 04/02/2019 is a national stage entry of PCT/US2016/061123, International Filing Date: 11/09/2016.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
	Regarding remarks on the claim objections, the amendment is accepted and the previous objections are withdrawn.
	Regarding remarks on the rejections under 35 USC 112(b), the amendment is accepted and the previous rejections are withdrawn.
	Regarding remarks on the rejections under 35 USC 101, the amendment accompanied with persuasive argument is accepted and the newly amended independent claims now recite a use of a particular machine, i.e., an array of acoustic receivers and transmitters within a structure of multiple strings of pipe in a wellbore, and a generation of  a useful output, i.e., a bond map of a structure including multiple strings of pipes, using a non-generic arrangement of components and a particular way of processing sound signals generated and received by the non-generic arrangement of component to produce the bond map. The amended claims are thus treated as patent eligible by integrating a judicial exception into a practical application at step 2A prong 2 as the amended claims include the above recited additional elements. Therefore, the previous objections are withdrawn.
Regarding arguments on the 35 U.S.C. §103(a) rejections to the claims, Applicant's arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
	Claims 1 and 22 are objected to because of the following informalities:  As per claims 1 and 22, the limitation “wherein the segregated frequencies represents information” should be replaced with “wherein the segregated frequencies represent information” for correct grammar.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 6-7, 10, 12-14 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Quirein (US 20140114892 A1), hereinafter ‘Quire’ in view of Kisner (US 20130286778 A1), hereinafter ‘Kisner’, Khalaj (US 20160161627 A1), hereinafter ‘Khalaj’ and Roberson (WO 2016159931 A1), hereinafter ‘Roberson’ {side note: for the sake of examination, equivalent US Application version Roberson (US 20180010449 A1) is used}.
As per claim 1, Quire discloses
	A processor implemented method comprising: (methods [abs, 0022], processor [0027-0028, 0030,0032])
	monitoring sound energy received in an array of acoustic receivers, the array of acoustic receivers arranged relative to a structure of multiple strings of pipe in a wellbore; (an acoustic waveform, a cement bond log ‘SBL’ tool [0031, 0041, Fig. 3], analysis of pipe and/or annulus with respect to a pipe in a borehole, sensor [0024, Fig. 1], measurement tools [0025])
	segregating frequencies of the sound energy received at the array of acoustic receivers, (acoustic amplitude, selected frequency band [0031, Fig. 4], the frequency response can be characterized with 3 peaks spanned over a narrow frequency band [0042])
	conducting signal processing of the sound energy with respect to location; (analysis can be conducted by the processor unit operating on the attributes and the extracted values of the associated waveforms or sensor responses, generate … self-organized feature ‘SOFM’ map, a hierarchical clustering (HC), or a weighted response function ‘WRF’ classification [0033], hierarchical clustering, height of the dendrogram usually expresses the distance between each pair of objects or clusters [0049-0051, Figs. 9-11])

However, Quire is silent regarding the array of acoustic receivers disposed within a structure of multiple strings of pipe in a wellbore, the sound energy generated by one or more acoustic transmitters positioned with the structure of multiple strings of pipe.

Kisner discloses receivers positioned within a structure of a strings of pipe and the sound energy generated by one or more acoustic transmitters positioned with the structure of multiple strings of pipe (in the case of gas and oil industries, steel/cement structures are commonly utilized to form pipelines and conduits for gas and oil wells [0004-0005], oil/gas well cement inspection by incorporating the transmitter elements and receiver elements [0083-0086, Fig. 10 & 11], The system can include a carriage removably attachable to the interior well wall and include a plurality of acoustic beamformers and a plurality of receiver elements, acoustic beamformers to generate an acoustic beam directed to a point in a volume of interest [0016]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Quire in view of Kisner to dispose the array of acoustic receivers within a structure of multiple strings of pipe in a wellbore and generate the sound energy by one or more acoustic transmitters positioned with the structure of multiple strings of pipe for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore. (Quire – bond quality evaluation [abs, 0023-24]).

However, Quire is silent regarding wherein the segregated frequencies represent information associated with a location within the multiple strings of pipe, completion hardware, and/or one or more materials in-between of the structure being sampled by distance and/or frequencies.

Kisner discloses adjusting transmitter with an appropriate choice of frequency response and combining echo signals for all points in the volume of interest and generate an image of the volume of interest (transmitter with wide band frequency response, narrow band response [0038], adjusting the output characteristics of the transmitter … to generate a directed acoustic beam traveling in a desired direction [0041], a method of inspecting of a volume of interest, including a substrate, a grout disposed on the substrate, and a casing disposed on the grout, is provided, echo signal … at the … acoustic receiver elements … combining the echo signals for all points in the volume of interest… and generating an image of the volume of interest [0010]), implying the above recited limitation, but is not explicit on the limitation.

Khalaj discloses how to calculate a calibrated defect response on a wellbore pipes at N frequencies, at Mth pipe and at a radial distance (obtaining a … defect response at a given frequency … on a wellbore pipe positioned within a wellbore [abs], at a high frequency to characterize the innermost pipes and at a low frequency to characterize the outermost wellbore pipes [0004], defect can be approximated … at a radial distance [0032], response measured … at a single frequency w is denoted by h(z … w), calibrated response r due to any arbitrary may be calculated [0033, eq. 1], calibrated responses R … collected at N frequencies. Mth pipe, if eq. 3 is solved, the reconstruction image of the tested defect in pipes can be obtained [0034-0037, eq. 2 & 3]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Khalaj to describe the segregated frequencies representing information associated with a location within the multiple strings of pipe, completion hardware, and/or one or more materials in-between of the structure being sampled by distance and/or frequencies for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

Quire further discloses conducting signal processing of the sound energy with respect to location, Quire is not explicit on conducting coherent signal processing of the sound signal with respect to the location based on the segregated frequencies.

Roberson discloses acoustic signal processing for cement integrity with respect to the location based on the segregated frequency (acoustic receiver, acoustic signals [0115-0116], signal processing unit [0118], acoustic receiver, acoustic signal, signal processor [0147], data sensor … position and cement integrity may be determined by analyzing sensed parameters for changes, trends, expected values, data may reveal conditions that may be adverse to cement curing [0061, Fig. 1], different frequency [0153], function of frequency [0186],  interrogating frequency identification ‘RFID’ tag [0211, claim 14]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Roberson to conduct coherent signal processing of the sound energy with respect to location based on the segregated frequencies for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore. (Quire – bond quality evaluation [abs, 0023-24]).

Quire further discloses deriving a bond map of the structure and regions around the multiple strings of pipe from completion of the coherent signal processing. (generate a bonding profile of a pipe in a borehole using logging data, feature map [0029] bond index [0031], ‘SOFM’ map [0033], bond/annular fill character clustering and classification system can be configured to evaluate cluster quality and identify typical patterns of cement bond/annular fill characteristic using expert indicated signature at a specified depth [0039]).

Kisner also discloses generating an image of the volume of interest ([0010]) and Khalaj discloses the reconstruction image of the tested defect ([0034-0037, eq. 2 & 3]), too.
As per claim 12, Quire discloses
	A system comprising: (apparatus [abs, 0022], system [0024, Fig. 1])
	an array of acoustic receivers, the array of acoustic receivers arranged relative to a structure of multiple strings of pipe in a wellbore and to receive sound energy; (an acoustic waveform, a cement bond log ‘SBL’ tool [0031, 0041, Fig. 3], analysis of pipe and/or annulus with respect to a pope in a borehole, sensor [0024, Fig. 1], measurement tools [0025])
	and a processor arranged to operate on output of the array of acoustic receivers, 
the processor operable to segregate frequencies of the sound energy to indicate a pipe of the structure being sampled by distance and/or frequencies, (processor [0027-0028, 0030,0032], acoustic amplitude, selected frequency band [0031, Fig. 4], the frequency response can be characterized with 3 peaks spanned over a narrow frequency band [0042])
	to conduct signal processing of the sound energy with respect to location, (analysis can be conducted by the processor unit operating on the attributes and the extracted values of the associated waveforms or sensor responses, generate … self-organized feature ‘SOFM’ map, a hierarchical clustering (HC), or a weighted response function ‘WRF’ classification [0033], hierarchical clustering, height of the dendrogram usually expresses the distance between each pair of objects or clusters [0049-0051, Figs. 9-11])

However, Quire is silent regarding the array of acoustic receivers configured to be disposed with a structure of multiple strings of pipe in a wellbore and to receive sound energy, and wherein the sound energy is generated by the one or more acoustic transmitters positioned within the structure of multiple strings of pipe.

Kisner discloses receivers configured to be disposed with a structure of a strings of pipe and the sound energy generated by one or more acoustic transmitters positioned with the structure of multiple strings of pipe (in the case of gas and oil industries, steel/cement structures are commonly utilized to form pipelines and conduits for gas and oil wells [0004-0005], oil/gas well cement inspection by incorporating the transmitter elements and receiver elements [0083-0086, Fig. 10 & 11], The system can include a carriage removably attachable to the interior well wall and include a plurality of acoustic beamformers and a plurality of receiver elements, acoustic beamformers to generate an acoustic beam directed to a point in a volume of interest [0016]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Quire in view of Kisner to dispose the array of acoustic receivers within a structure of multiple strings of pipe in a wellbore and generate the sound energy by one or more acoustic transmitters positioned with the structure of multiple strings of pipe for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore. (Quire – bond quality evaluation [abs, 0023-24]).

However, Quire is silent regarding segregating frequencies of sound signal to indicate a location of a pipe of a structure.

Kisner discloses adjusting transmitter with an appropriate choice of frequency response and combining echo signals for all points in the volume of interest and generate an image of the volume of interest (transmitter with wide band frequency response, narrow band response [0038], adjusting the output characteristics of the transmitter … to generate a directed acoustic beam traveling in a desired direction [0041], a method of inspecting of a volume of interest, including a substrate, a grout disposed on the substrate, and a casing disposed on the grout, is provided, echo signal … at the … acoustic receiver elements … combining the echo signals for all points in the volume of interest… and generating an image of the volume of interest [0010]), implying the above recited limitation, but is not explicit on the limitation.

Khalaj discloses how to calculate a calibrated defect response on a wellbore pipes at N frequencies, at Mth pipe and at a radial distance (obtaining a … defect response at a given frequency … on a wellbore pipe positioned within a wellbore [abs], at a high frequency to characterize the innermost pipes and at a low frequency to characterize the outermost wellbore pipes [0004], defect can be approximated … at a radial distance [0032], response measured … at a single frequency w is denoted by h(z … w), calibrated response r due to any arbitrary may be calculated [0033, eq. 1], calibrated responses R … collected at N frequencies. Mth pipe, if eq. 3 is solved, the reconstruction image of the tested defect in pipes can be obtained [0034-0037, eq. 2 & 3]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Khalaj to segregating frequencies of sound signal received at the array of acoustic receivers to indicate a location of a pipe of a structure to indicate a location of a pipe of the structure being sampled by distance and/or frequencies for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

Quire further discloses conducting signal processing of the sound energy with respect to location, Quire is not explicit on conducting coherent signal processing of the sound signal with respect to the location based on the segregated frequencies.

Roberson discloses acoustic signal processing for cement integrity with respect to the location based on the segregated frequency (acoustic receiver, acoustic signals [0115-0116], signal processing unit [0118], acoustic receiver, acoustic signal, signal processor [0147], data sensor … position and cement integrity may be determined by analyzing sensed parameters for changes, trends, expected values, data may reveal conditions that may be adverse to cement curing [0061, Fig. 1], different frequency [0153], function of frequency [0186],  interrogating frequency identification ‘RFID’ tag [0211, claim 14]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Roberson to conduct coherent signal processing of the sound energy with respect to location based on the segregated frequencies for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

Quire further discloses derive a bond map of the structure and regions around the multiple strings of pipe from completion of the coherent signal processing. (generate a bonding profile of a pipe in a borehole using logging data, feature map [0029] bond index [0031], ‘SOFM’ map [0033], bond/annular fill character clustering and classification system can be configured to evaluate cluster quality and identify typical patterns of cement bond/annular fill characteristic using expert indicated signature at a specified depth [0039]).

As per claim 22, Quire discloses 
	A machine-readable storage medium having instructions stored thereon, which, when executed by a processor, cause the processor to perform operations comprising: (a machine-readable storage device [0028])
Quire in view of Kisner, Khalaj and Roberson continues to disclose remaining limitations as shown in claim 1.
As per claims 2, 13 and 23, Quire, Kisner, Khalaj and Roberson disclose claims 1, 12 and 22 set forth above.
The set forth combined prior art disclose the claim except generating model beamforming.

Kisner discloses beamforming (beamforming array [0080, Fig. 9], modeling the source [0068])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Quire in view of Market to generate model beamforming by partitioning the segmented frequencies and magnitude patterns of the received sound energy into location for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

As per claim 3, Quire, Kisner, Khalaj and Roberson disclose claim 1 set forth above.
Kisner discloses exciting the well with resonance harmonics using one or more transmitters (transmitter array, excites only specific oscillation modes near the resonance of the sine wave and its harmonics [0037], scanning of the well [0084, Fig. 11]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Kisner to excite pipe harmonics of the structure using one or more acoustic transmitter for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

As per claims 6 and 24, Quire, Kisner, Khalaj and Roberson disclose claims 1 and 22 set forth above.

Kisner discloses exciting the well with resonance harmonics using an array of transmitter (transmitter array, excites only specific oscillation modes near the resonance of the sine wave and its harmonics [0037], scanning of the well [0084, Fig. 11]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Kisner to activate one or more acoustic transmitters to excite pipe harmonics and materials of the structure from which the sound energy is monitored for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

As per claim 7, Quire, Kisner, Khalaj and Roberson disclose claim 1 set forth above.
Quire recites use of different frequencies from which the sound energy is monitored (modes of interest … in different frequency [0068]).

Kisner discloses activating one or more acoustic transmitters with different frequencies from which the sound energy is monitored (transmitter with wide band frequency response, narrow band response, transmitter elements, modulate excitation frequency [0038], adjusting the output characteristics of the transmitter [0041]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Kisner to activate one or more acoustic transmitters with different frequencies from which the sound energy is monitored for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

As per claims 10 and 20, Quire, Kisner, Khalaj and Roberson disclose claims 1 and 12 set forth above.
Quire discloses imaging the bond map on a display (bonding profile [0029], bonding index [0031], data correlated to cement bonding of the pipe, display [0037, 0049], plots, color display [0056]).

As per claim 14, Quire, Kisner, Khalaj and Roberson disclose claim 12 set forth above.
The set forth combined prior art disclose acoustic transmitter excites a well to monitor sound energy and analyze signals in different frequencies (see claim 7).

Kisner further disclose transmitter’s excitation of harmonics to the well (transmitter array, excites only specific oscillation modes near the resonance of the sine wave and its harmonics [0037], scanning of the well [0084, Fig. 11]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Kisner to use one or multiple acoustic transmitters to excite pipe harmonics and materials of the structure and operable at different frequencies for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

As per claim 21, Quire, Kisner, Khalaj and Roberson disclose claim 12 set forth above
Quire discloses the processor includes a plurality of processing devices (the processor unit includes a plurality of processors [claim 28]).

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Quire, Kisner, Khalaj and Roberson in view of Akkaya (US 20110268384 A1), hereinafter ‘Akka’.
As per claim 4, Quire, Kisner, Khalaj and Roberson disclose claim 1 set forth above.
Quire, Kisner, Khalaj and Roberson disclose the method of determining bond indices of different regions of the structure using time and frequency responses of acoustic transmitter (Quire - bond quality evaluation [abs], bond analysis [0022], bond index [0031], refraction index [0062, 0079], frequency response [0038], amplitude, frequency [0041]), but the combined prior art is silent regarding the use of an array of hydrophones to perform the method.

Akka disclose the use of hydrophone to generate material attribute index considering frequency and amplitude of the acoustic signal (the refractive index variations and material expansion, hydrophone [0092], amplitude and frequency [0150]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Akka to monitor sound energy received in an array of hydrophones, wherein the method includes determining bond indices of different regions of the structure using time and frequency responses of the array of hydrophones for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

	Claims 8 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Quire, Kisner, Khalaj and Roberson in view of Jagannathan (US 20170269243 A1), hereinafter ‘Jaga’.
As per claims 8 and 18, Quire, Kisner, Khalaj and Roberson disclose claims 1 and 12 set forth above.
The set forth combined prior art is silent regarding use of an optical fiber sensor arranged as a distributed acoustic sensor in monitoring sound energy received in the array of acoustic receivers.

Jaga discloses use of acoustic optical fiber as distributed acoustic sensor (array of acoustic sensors [0015], optical fiber, distributed acoustic sensors [0026]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Jaga to monitor sound energy received in an optical fiber sensor arranged as a distributed acoustic sensor for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Quire, Kisner, Khalaj and Roberson in view of Zhang (CN 104049275 A), hereinafter ‘Zhang’.
As per claims 9 and 19, Quire, Kisner, Khalaj and Roberson disclose claims 1 and 12 set forth above.
Quire discloses deriving the bond map includes using advanced modeling to identify material around pipes of the structure (modeling and analysis [0038], bond index [0047], bond logging data, profiles [0048], cement bonding, material classification profile [0061], advanced modeling [0067]), but is silent regarding a use of forward modeling.

Zhang uses forward modeling for material analysis using acoustic signal (well logging, material … analysis using … forward modeling [0005, 0013], sound wave [0010, 0031]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Zhang to derive the bond map using forward modeling to identify material around pipes of the structure for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Quire, Kisner, Khalaj and Roberson in view of Aeron (US 20100157731 A1), hereinafter ‘Aeron’.
As per claim 16, Quire, Kisner, Khalaj and Roberson disclose claim 12 set forth above.
Quire discloses determining bond indices of different regions of the structure using time and frequency responses of acoustic tool utilizing a processor (bond quality evaluation [abs], bond analysis [0022], bond index [0031], refraction index [0062, 0079], frequency response [0038], amplitude, frequency [0041], core measurement tool [0040], CBL tool [0041], processor [0042]), but is silent regarding use of a linear array of hydrophones as an acoustic tool.

Aeron discloses use a linear array of hydrophones as an acoustic tool ((acoustic tool, a linear array of … hydrophones [0037]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Aeron to use a linear array of hydrophones as an acoustic tool, wherein the processor is arranged to determine bond indices of different regions of the structure using time and frequency responses of the linear array of hydrophones for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Donderici (US 20150137987 A1) discloses properties associated with the borehole, surrounding formations, and phase coherent frequency signal processing.
	Han (US 20040003658 A1) discloses doppler effect used to detect downhole fluid flow measurement.
	Gao (US 20150077265 A1) discloses acoustic transmitter that can be programmed to implement different modulation schemes or trained to allow acoustic receiver to receive transmissions on different frequencies [0031].
	Mandal (US 20140005946 A1) discloses boreholes can be excited using an acoustic logging tool with a dipole acoustic source at various frequencies [0022].

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865